TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00869-CV


St. David's Healthcare Partnership, L.P., L.L.P. d/b/a South Austin Hospital, Appellant

v.

Beverly Aycock, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-10-002064, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	St. David's Healthcare Partnership, L.P., L.L.P. d/b/a South Austin Hospital and
Beverly Aycock have filed a joint motion to abate this appeal.  The parties have reached a settlement
and are now asking this Court to abate the appeal in order to "permit proceedings in the trial court
to effectuate the agreement."  See Tex. R. App. P. 42.1(a)(2)(C).  We grant the motion and abate
the appeal.  The parties are ordered to file a motion dismissing this appeal within 30 days of the
conclusion of the underlying proceedings.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Abated
Filed:   August 5, 2011